0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the preliminary amendment filed May 29, 2020, claims 5, 7, 8, 20, 22, 24-49 have been cancelled. Claims 1-4, 6, 9-19, 21, 23 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 6, 9, 11-18,  are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6, 9, 11-18 of copending Application 16/768,217 (US 2020/0291261 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 19, 21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 11-18, 20, 22, 48 of copending Application No.16/768,217 (US 2020/0291261 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of claims 10, 19, 21, 23 are merely minor rearrangement of the features of claims 1-4, 6, 9, 11-18, 20, 22, 48 of copending Application No.16/768,217. Motivated by the expectation of success of developing the coating compositions disclosed in claims 1-4, 6, 9, 11-18, 20, 22, 48 of copending Application No.16/768,217, it would have been obvious to one of ordinary skill in art to rearrange the features of claims 1-4, 6, 9, 11-18, 20, 22, 48 of copending Application No.16/768,217 to obtain the invention of claims 10, 19, 21, 23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The features recited in claim 10 are already included in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-19, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauer et al. (US 2018/0141084 A1).

    PNG
    media_image1.png
    634
    617
    media_image1.png
    Greyscale



	Regarding the claimed “carrier” of claim 1, Bauer et al. (page 16, 0233-0234) clearly indicate the use of water and organic solvents, which also meet the requirement of claim 11. Applicant’s specification (page 42, 00158) indicates that carriers are organic solvents, water, and non-aqueous solvents.

    PNG
    media_image2.png
    164
    460
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Regarding the claimed “corrosion inhibiting pigment” of claim 1, Bauer et al. (page 14-15, 0203-0205) clearly disclose the use of metal based - pigments can be considered “corrosion inhibiting”, are taught to be incorporated into the disclosed coating compositions in amount preferably from 1-40 wt%, preferably 2-35 wt%, and more preferably 5-30 wt%, which also meet the wt% requirement of claims 6, and 23. Applicant’s specification (page 38, 00145) indicate that any corrosion inhibiting pigment can be used, even though some examples of corrosion inhibiting pigments are suggested.

    PNG
    media_image4.png
    146
    449
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    363
    455
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    103
    452
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale




Regarding the claimed “crosslinker” of claim 1, Bauer et al. (page 6, 0072-0073) disclose coating compositions comprising a binder, a crosslinker, where the coating compositions can be coated by spraying (pneumatic application), and electrostatic spray applications. 

    PNG
    media_image8.png
    287
    449
    media_image8.png
    Greyscale



Regarding claim 9, although Bauer et al. (page 15, 0214) suggest that the coating compositions may further include the use dyes, however, such teaching only means that the use of dyes is optional. Therefore, the examiner has a reasonable basis that the recitation “substantially free of a dye” of claim 9 has been adequate met by the teachings of Bauer et al.

    PNG
    media_image9.png
    247
    444
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    81
    427
    media_image10.png
    Greyscale



Regarding the thickness requirement of claim 18, Bauer et al. (page 6, 0075; page 22, 0301) clearly teach the coating thickness being claimed.

    PNG
    media_image11.png
    102
    454
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    175
    452
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    41
    445
    media_image13.png
    Greyscale



Regarding the process-related features of claims 1-4, 6, 9-19, 21, 23, such as Ohnesorge number, Reynolds number, Deborah number, viscosity, density, surface tension, the corrosion resistance property, the gloss values, relaxation time, and the equations of claims 2, 4, these process related features are merely describing the requirement of the claimed coating compositions where a carrier (or solvent) is used to adjusting those properties (or features) in order to be used by a device, and they do not carry much weight on the product (coating compositions) being claimed, particularly when no specific carrier, binder, corrosive inhibiting pigment are being claimed. The lack of specificity on the carrier, binder, corrosive inhibiting pigment being claimed are also indicative that the claimed processed related properties (or features) are solely derived from an adjustment on the amount carrier or solvent being used, which is a routine method being practiced by one skill in the art of spray coating technology.
Applicants must recognize that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicants must recognize that the different ways of making a product or the way how a product is used do not carry much weight in patentability of a product.
Further, although Bauer et al. do not disclose all the process related features, such as Ohnesorge number, Reynolds number, Deborah number, viscosity, density, surface tension, the corrosion resistance property, the gloss values, relaxation time, and the equations of claims 2, 4 as claimed, applicants must recognize that Bauer et al. (page 5, 0056) have adequately indicated that the disclosed coating compositions are to be used in spray-applications. Motivated by the expectation of success of developing a spray coating process for the disclosed coating compositions, it would have been obvious to one of ordinary skill in art to apply routine optimization process in the art of spray coating technology to adjust the values of the process-related features, such as Ohnesorge number, Reynolds number, Deborah number, viscosity, density, surface tension, the corrosion resistance property, the gloss values, relaxation time, and the equations of claims 2, 4, to obtain the process related features being claimed.

    PNG
    media_image14.png
    245
    456
    media_image14.png
    Greyscale



In view of the substantially identical carrier, binder, crosslinker, and corrosion inhibiting pigment in the coating compositions of Bauer et al. and as claimed, the examiner has a reasonable basis to believe that the coating compositions as claimed in instant application is inherently possessed by the compositions as taught in Bauer et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). 
In view of the vagueness of the coating compositions being claimed, the rationale set forth for the instant rejection is adequate.

Comments: Hurley (US 2016/0208111 A1) and Corten et al. (US 2020/0010721 A1) are related art which may also be used for a rejection.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 9, 2021